Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 1 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 2 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 3 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 4 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 5 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 6 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 7 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 8 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document      Page 9 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 10 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 11 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 12 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 13 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 14 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 15 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 16 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 17 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 18 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 19 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 20 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 21 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 22 of 24
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 23 of 24




                                                     FILED
                                                     10/25/19 6:14 am
                                                     CLERK
                                                     U.S. BANKRUPTCY
                                                     COURT - WDPA
Case 19-02104-JAD   Doc 21    Filed 10/25/19 Entered 10/25/19 08:25:14   Desc Main
                             Document     Page 24 of 24
